Case 1:13-cr-00191-JMS-TAB Document 53 Filed 08/27/20 Page 1 of 4 PageID #: 200




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
                              Plaintiff,           )
                                                   )
                v.                                 )      Cause No. 1:13-cr-00191-JMS-TAB
  DANIEL ALLEN COLLINS (01),                       )
                                                   )
                              Defendant.           )
                                                   )


        ORDER ADOPTING AMENDED REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Debra McVicker Lynch’s Amended Report and

Recommendation dkt. [52] recommending that Daniel Allen Collins' supervised release be

revoked, pursuant to Title 18 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal

Procedure and Title 18 U.S.C. '3583, and with no objections being filed, the Court APPROVES

and ADOPTS Magistrate Judge Lynch’s Amended Report and Recommendation dkt. [52]. The

Court finds that Mr. Collins committed Violation Numbers 1, 2 and 3 as alleged by the U.S.

Probation Office in its Petition for Warrant or Summons for Offender under Supervision dkt [40].

The Court dismissed Violation 4 in the Supplemental Petition for Warrant or Summons for

Offender under Supervision dkt [46]. The Court now orders that the defendant's supervised release

is therefore REVOKED, and Mr. Collins is sentenced to the custody of the Attorney General or

his designee for a period of twelve (12) months and 1 day imprisonment and twelve (12) months

of supervised release to follow. The Magistrate Judge makes a recommendation of placement at

FCI Terre Haute.
Case 1:13-cr-00191-JMS-TAB Document 53 Filed 08/27/20 Page 2 of 4 PageID #: 201




         In addition to the mandatory conditions of supervision, the following conditions of

  supervised release be imposed:

       1. You shall report to the probation office in the judicial district to which you are released
          within 72 hours of release from the custody of the Bureau of Prisons. (Supervised
          Release cases only)

       2. You shall report to the probation officer in a manner and frequency directed by the
          court or probation officer.

       3. You shall permit a probation officer to visit you at a reasonable time at home, or
          another place where the officer may legitimately enter by right or consent, and shall
          permit confiscation of any contraband observed in plain view of the probation officer.

       4. You shall not knowingly leave the judicial district without the permission of the court
          or probation officer.

       5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
          Amendment privilege.

       6. You shall not meet, communicate, or otherwise interact with a person you know to be
          engaged, or planning to be engaged, in criminal activity. You shall report any contact
          with persons you know to be convicted felons to your probation officer within 72 hours
          of the contact.

       7. You shall reside at a location approved by the probation officer and shall notify the
          probation officer at least 72 hours prior to any planned change in place or
          circumstances of residence or employment (including, but not limited to, changes in
          who lives there, job positions, job responsibilities). When prior notification is not
          possible, you shall notify the probation officer within 72 hours of the change.

       8. You shall not own, possess, or have access to a firearm, ammunition, destructive
          device or dangerous weapon.

       9. You shall notify the probation officer within 72 hours of being arrested, charged, or
          questioned by a law enforcement officer.

       10. You shall maintain lawful full time employment, unless excused by the probation
           officer for schooling, vocational training, or other reasons that prevent lawful
           employment.

       11. You shall not enter into any agreement to act as an informer or a special agent of a law
           enforcement agency without the permission of the court.
Case 1:13-cr-00191-JMS-TAB Document 53 Filed 08/27/20 Page 3 of 4 PageID #: 202




      12. As directed by the probation officer, you shall notify third parties who may be impacted
          by the nature of the conduct underlying your current or prior offense(s) of conviction
          and/or shall permit the probation officer to make such notifications and/or confirm
          your compliance with this requirement.

      13. You shall make a good faith effort to follow instructions of the probation officer
          necessary to ensure compliance with the conditions of supervision.

      14. You shall pay the costs associated with the following imposed conditions of supervised
          release/probation, to the extent you are financially able to pay: [substance abuse
          treatment] [substance abuse testing] [educational or vocational services program]
          [location monitoring]. The probation officer shall determine your ability to pay and any
          schedule of payment.

      15. You shall participate in a substance abuse or alcohol treatment program approved by
          the probation officer and abide by the rules and regulations of that program. The
          probation officer shall supervise your participation in the program (provider, location
          modality, duration intensity, etc.). The Court authorizes the release of the presentence
          report and available evaluation to the treatment provider, as approved by the probation
          officer.


      16. You shall not use or possess any controlled substances prohibited by applicable state
          or federal law, unless authorized to do so by a valid prescription from a licensed
          medical practitioner. You shall follow the prescription instructions regarding frequency
          and dosage.

      17. You shall submit to substance abuse testing to determine if you have used a prohibited
          substance or to determine compliance with substance abuse treatment. Testing may
          include no more than 8 drug tests per month. You shall not attempt to obstruct or tamper
          with the testing methods.

      18. You shall not knowingly purchase, possess, distribute, administer, or otherwise use any
          psychoactive substances (e.g., synthetic marijuana, bath salts, Spice, glue, etc.) that
          impair a person’s physical or mental functioning, whether or not intended for human
          consumption.

      19. You shall submit to the search by the probation officer of your person, vehicle,
          office/business, residence, and property, including any computer systems and hardware
          or software systems, electronic devices, telephones, and Internet-enabled devices,
          including the data contained in any such items, whenever the probation officer has a
          reasonable suspicion that a violation of a condition of supervision or other unlawful
          conduct may have occurred or be underway involving you and that the area(s) to be
          searched may contain evidence of such violation or conduct. Other law enforcement
Case 1:13-cr-00191-JMS-TAB Document 53 Filed 08/27/20 Page 4 of 4 PageID #: 203




           may assist as necessary. You shall submit to the seizure of contraband found by the
           probation officer. You shall warn other occupants these locations may be subject to
           searches.




             Date: 8/27/2020




  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office, United States Marshal
